DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2019 has been considered by the Examiner.
Claim Objections
Claim 3 objected to because of the following informalities:  
Claim 1 claims a drive mechanism of a robot.  Claim 3 claims a robot having the drive mechanism of claim 1 (in other words, a drive mechanism of a robot).  Applicant may wish to cancel or amend the redundant claim (claim 3).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkowitz et al. (US 10,081,102).
Berkowitz discloses and shows a drive mechanism of a robot comprising: 
a first member (Fig. 2, item 202); 
a second member (206A) which is supported by the first member and which is rotatable with respect to the first member about a vertical axis line (not shown); 
a main drive motor (Fig. 4B, item 400) which is fixed to one of the first member and the second member; 

an auxiliary torque generator (406) which constantly applies a unidirectional torque about the vertical axis line to the second member with respect to the first member.
Regarding claim 2, the auxiliary torque generator includes: 
a secondary drive motor (406) which is fixed to one of the first member and the second member; and 
a secondary drive reducer (gears 424, 422) which reduces rotation of the secondary drive motor and transmits the reduced rotation to the other one of the first member or the second member.
Regarding claim 3, Berkowitz discloses and shows a robot comprising the drive mechanism of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658